
	

114 HRES 562 IH: Recognizing the 67th anniversary of the Universal Declaration of Human Rights and the celebration of “Human Rights Day”.
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 562
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Lowenthal (for himself, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cartwright, Ms. Judy Chu of California, Mr. Cicilline, Mr. Costa, Mr. Crowley, Mrs. Davis of California, Mrs. Dingell, Mr. Ellison, Ms. Eshoo, Mr. Farr, Mr. Grijalva, Mr. Gutiérrez, Ms. Hahn, Mr. Honda, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Keating, Ms. Lee, Mr. Levin, Ms. Lofgren, Ms. Matsui, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. McNerney, Mrs. Napolitano, Mr. Peters, Mr. Pocan, Ms. Loretta Sanchez of California, Ms. Linda T. Sánchez of California, Mr. Sherman, Ms. Speier, Mrs. Torres, Mr. Van Hollen, and Mr. Vargas) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the 67th anniversary of the Universal Declaration of Human Rights and the celebration
			 of Human Rights Day.
	
	
 Whereas the Universal Declaration of Human Rights, adopted by the United Nations 67 years ago on December 10, 1948, represents the first comprehensive agreement among nations as to the specific rights and freedoms of all human beings;
 Whereas the Universal Declaration of Human Rights upholds the basic principles of liberty and freedom enshrined within the United States Constitution and Bill of Rights;
 Whereas human rights awareness is essential to the realization of fundamental freedoms and contributes to promoting equality, preventing conflict and human rights violations, and enhancing participation in democratic processes;
 Whereas the Department of State has declared that a central goal of United States foreign policy is the promotion of respect for human rights, as embodied in the Universal Declaration of Human Rights; and
 Whereas December 10 of each year is celebrated around the world as Human Rights Day: Now, therefore, be it  That the House of Representatives—
 (1)recognizes the 67th anniversary of the Universal Declaration of Human Rights and the celebration of Human Rights Day; (2)supports the ideals of human rights and reaffirms the Universal Declaration of Human Rights;
 (3)encourages all nations to continue working towards freedom, peace, and security, which can be achieved only through democracy, respect for human rights, and the rule of law; and
 (4)encourages the people of the United States to observe Human Rights Day and continue their commitment to upholding freedom, democracy, and human rights across the globe.
			
